902 F.2d 24
UNITED STATES of America, Plaintiff-Appellant,v.FOUR PARCELS OF REAL PROPERTY IN GREENE AND TUSCALOOSACOUNTIES IN THE STATE OF ALABAMA, etc.;  J.C.Pate, Jr.;  Rita Pate;  et al., Defendants,Donald K. Daniel, Claimant-Appellee.
No. 89-7061.
United States Court of Appeals,Eleventh Circuit.
April 23, 1990.

Frank W. Donaldson, U.S. Atty., James D. Ingram, Birmingham, Ala., for plaintiff-appellant.
John W. Kelly, Sikes & Kelly, Selma, Ala., for claimant-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Prior report:  893 F.2d 1245.
ON SUGGESTION FOR REHEARING EN BANC
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, and COX, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of October 8, 1990, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior Judge Lewis R. Morgan has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)